Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to having not addressed the contents of independent claims 17, 31, 32, 42 and 50 being entirely missing.  And the abstract has entirely failed to disclose that the processes disclosed are exclusively solvent based processes, not solid state processes.   
Applicant’s arguments filed March 11, 2021 have been fully considered but they are not persuasive.  
Examiner notes with appreciation that a chemical structure has been added, but also notes that the abstract remains incomplete as noted in the amended objection above.  Further amendment is respectfully requested.  
Claims 2, 11, 34 and 44 were previously cancelled, claims 14 and 30 have been newly cancelled, claims 1, 12, 16-20, 24-29, 31-33, 35-42, and 45- 51 have been amended, the abstract has been amended, 
Claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
35 U.S.C. §101 reads as follows: 
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 are rejected under 35 U.S.C. §101 because the claimed method of making wherein the term “optionally protected“ suggests process failures when the unprotected functional groups are capable of reacting with a phosphoramidite substituent, thereby causing side reactions that disable the process via the generation of unplanned polymer products.   Applicant and examiner reviewed the amended claim set from claim 1 to claim 20 as noted in the attached Interview Summary.  The following rejections are a list of utility/inoperative process step errors found during that conversation plus errors in claims following claim 20.  Indefiniteness errors and associated rejections are provided in the amended rejections listed under 112(b) below.  
In claim 1 at lines 6-8, the term “is protected or not protected” leaves open inoperative embodiment because when any one of bases A, G or C is present unprotected, the nucleotide synthesis will fail due to reaction of unprotected exocyclic amino groups and hydroxyl groups to produce unwanted polymeric products.  Examiner refers to the pioneering work of Marvin Caruthers et al. (many US patents) wherein all exocyclic amino base groups are protected with acyl protecting groups as part of the Caruthers et al. phosphoramidite based oligonucleotide synthesis process; see for example Caruthers et al., US 4,415,732; PTO-892 reference M.  The presently claimed nucleic acid base protecting group limitations do not appear to provide complete base protection coverage parallel to the well-known Caruthers prior art nucleic acid base protection strategy.  This error is also found at the following locations:  claim 12 at lines 1-3; claim 16 at lines 1-4; claim 18 at lines 6-8; claim 19 at lines 6-8; claim 20 at lines 1-4; claim 31 at lines 6-8; claim 32 at lines 6-8; claim 33 at lines 1-3; claim 37 at lines 6-8; claim 38 at lines 7-9; claim 39 at lines 1-3; claim 42 at lines 5-6 and 32-33 claim 46 at lines 6-8; claim 47 at lines 1-3; claim 50 at lines 5-7; and claim 51 at lines 1-3.   
In claim 1 at line 31, the definition of variable R3a as “hydrogen” permits the NH group to be present, a variation that will produce an inoperative embodiment.  This error is also found at the following locations:  claim 17 at line 21; claim 18 at line 21; claim 19 at line 21; claim 20 at line 14; claim 31 at line 21; claim 32 at line 21; claim 37 at line 21; claim 38 at line 22; claim 42 at line 43; claim 46 at line 21; and claim 50 at line 20.   
In claim 1 at lines 79-80, the term “wherein Ln1is an organic group and the hydroxyl group is protected” is lined through.  This means that at present the hydroxyl group is unprotected and is therefore open to reaction with phosphoramidite moieties.  Amendment to completely define in the claim what is meant by “organic group,” and removal of the lined through included term “the hydroxyl group is protected” to avoid inoperative embodiments are respectfully requested.   These errors are also found at the following locations:  claim 18 at lines 69-70; claim 19 at lines 69-70; claim 31 at lines 69-70; claim 32 at lines 84-85; claim 37 at lines 71-72; claim 38 at lines 78-79; claim 42 at lines 9-10; claim 46 at lines 71-72; and claim 50 at lines 68-69.  
In claim 1 at line 92, the term “R37” when defined as “hydrogen” represents an inoperative embodiment.  Amendment to avoid this embodiment is respectfully requested.  This error is also found at the following locations: claim 18 at line 82; claim 19 at line 82; claim 31 at line 81; claim 32 at line 76; claim 37 at line 81; claim 38 at line 74; claim 42 at line 20; claim 46 at line 81; and claim 50 at line 77.  
Applicant’s arguments with respect to claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 have been considered but are moot in view of the new grounds of rejection.   These rejections were necessitated by applicant amendments.  
Claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at lines 44 and 52, subscripts “j” and “k” and variable “R6” are illegible and in some claims are not properly made subscripts.  These illegibility and illegibility issues reoccurs in numerous following claims.  
In claim 1 at lines 79-80, the term “wherein Ln1 is an organic group and the hydroxyl group is protected” is usually lined through.  This means that at present the specified hydroxyl group is unprotected and is therefore open to reaction with phosphoramidite moieties.  Amendment to completely define in the claim what is meant by “organic group,” and removal of the lined through included term “the hydroxyl group is protected” to avoid inoperative embodiments are respectfully requested.   These errors are also found at the following locations:  claim 18 at lines 69-70; claim 19 at lines 69-70; claim 31 at lines 69-70; claim 32 at lines 84-85; claim 37 at lines 71-72; claim 38 at lines 78-79; claim 42 at lines 9-10; claim 46 at lines 71-72; and claim 50 at lines 68-69.  
No claim is allowed.  
Claims 1, 3-10, 12-13, 15-29, 31-33, 35-43 and 45-51  would be allowable if rewritten or amended to overcome the rejection(s under 35 U.S.C. §112 set forth in this Office Action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


LECrane:lec
04/08/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600